Bishop, J.—
i. Contagious physician; °f countyf °f At the close of the evidence defendant moved for a directed verdict, one of the grounds therefor being that the acceptance by plaintiff of the amount allowed by the county board operated as a settlement ^11^. of his demand against the county. This motion was overruled, and the case was submitted to the jury upon the sole question as to whether or not it had been made to appear that neither Kose no-r those liable for his support were financially able to pay for the services rendered to him. The statute in force at the time the services were rendered and the bill approved and presented to the county board provided that persons found to be afflicted with smallpox should be taken charge of and cared for by the local board of health, the expense thereof to be charged to such person, or those liable for his support, if able; otherwise such expense to be charged to the county. Code 1897, section 2570. And under the statute as it then stood the power to fix the fees or charges — those of the physician, for instance — was in the local board of health. The county board had no right to regulate such fees or charges. Its duty was to order the same paid as audited and approved by the local board. Tweedy v. Fremont County, 99 Iowa, 721. It follows that when the local board met and approved the bill of plaintiff, and it being time that the patient and those liable for his support were unable to pay, fhe indebtedness against the county became absolute. And this is true without reference to certification, or the want thereof, to the county board.
*426a Same Now, while the bill of plaintiff might have been made the subject of a settlement, yet, in our view, the facts here disclosed do not warrant such a defense. The board bound no one by its action in allowing a portion of the bill and rejecting the rest. As the demand of plaintiff against the county was of a fixed and definite sum, he waived no right by taking the amount allowed. Lie had no conference with the board, which alone was authorized to act on the part of tire county, and the acceptance of part of a fixed sum due does not operate to bar a claim for the balance unless mutually agreed, and upon consideration. In the case of an unliquidated demand a different rule may obtain, and such was involved in the cases cited and relied upon by counsel for appellant.
Some question is made respecting the employment of plaintiff with reference to the time of his rendition of a part of the service claimed for. We do not think the informality relied upon sufficient to defeat a recovery. It is also contended that errors were committed in connection with the admission of the evidence respecting the financial ability of the patient and his relatives. We have read the record with care, and conclude that there was no prejudicial error.
The verdict had support in the evidence, and the judgment is affirmed.